                             Case: 1:20-cv-01939 Document #: 12 Filed: 04/23/20 Page 1 of 2 PageID #:45

                                             8QLWHG6WDWHV'LVWULFW&RXUW1RUWKHUQ'LVWULFWRI,OOLQRLV
                                             027,21)25/($9(72$33($5352+$&9,&(
                                                                                                                      
        &DVH7LWOH                                                                                                                                                          3ODQWLII V 
                                        PATRICIA LOWRY,                                                                                                   
                                                                                                                           96                            
                                                                                                                                                           
                                                                                                                                                                              'HIHQGDQW V 
                                        RTI SURGICAL HOLDINGS, INC., et al.

        &DVH1XPEHU                   1:20-cv-01939                                                    -XGJH Honorable Matthew F. Kennelly


        ,    Allison Kernisky                                                                                                                                     KHUHE\DSSO\WRWKH&RXUW

        XQGHU/RFDO5XOHIRUSHUPLVVLRQWRDSSHDUDQGSDUWLFLSDWHLQWKHDERYHHQWLWOHGDFWLRQRQEHKDOIRI

    Defendants RTI Surgical Holdings, Inc. (“RTI”), Camille I Farhat (“Farhat”) and Jonathon M. Singer (“Singer”) (collectively, the “Moving Defendants”
                                                                                                                                                           E\ZKRP,KDYHEHHQUHWDLQHG

        ,DPDPHPEHULQJRRGVWDQGLQJDQGHOLJLEOHWRSUDFWLFHEHIRUHWKHIROORZLQJFRXUWV
                                                                              7LWOHRI&RXUW                                                                                   'DWH$GPLWWHG
                                                                                                                                                                         
                                                      Florida Bar, Bar No. 0041160                                                                                              9/20/2007
                                                                                                                                                                         
                                                          Southern District of Florida                                                                                         02/02/2012
                                                                                                                                                                         
                                                              Middle District of Florida                                                                                       07/15/2015
                                                                                                                                                                         
                                                        11th Circuit Court of Appeals                                                                                          05/20/2014

        ,KDYHFXUUHQWO\RUZLWKLQWKH\HDUSUHFHGLQJWKHGDWHRIWKLVDSSOLFDWLRQPDGHSURKDFYLFHDSSOLFDWLRQVWRWKLV
        &RXUWLQWKHIROORZLQJDFWLRQV
                                                                                                                                                                  'DWHRI$SSOLFDWLRQ
              &DVH1XPEHU                                                                      &DVH7LWOH                                                         *UDQWHGRU'HQLHG 
                                                                                                                                                              

                                                                                                                                                              

                                                                                                                                                              

                                                                                                                                                              

         ,IGHQLHGSOHDVHH[SODLQ
         $WWDFKDGGLWLRQDOIRUPLI
        QHFHVVDU\ 
        3XUVXDQWWR/RFDO5XOH D DSSOLFDQWVZKRGRQRWKDYHDQRIILFHZLWKLQWKH1RUWKHUQ'LVWULFWRI,OOLQRLVPXVWGHVLJQDWHDWWKH
        WLPHRIILOLQJWKHLULQLWLDOQRWLFHRUSOHDGLQJDPHPEHURIWKHEDURIWKLV&RXUWKDYLQJDQRIILFHZLWKLQWKLV'LVWULFWXSRQZKRVHUYLFHRI
        SDSHUVPD\EHPDGH

                                                           +DVWKHDSSOLFDQWGHVLJQDWHGORFDOFRXQVHO" <HV X                                                      1R



        ,I\RXKDYHQRWGHVLJQDWHGORFDOFRXQVHO/RFDO5XOH E SURYLGHVWKDWWKHGHVLJQDWLRQPXVWEHPDGHZLWKLQWKLUW\  GD\V
               Case: 1:20-cv-01939
+DVWKHDSSOLFDQWHYHUEHHQ                    Document #: 12 Filed: 04/23/20 Page 2 of 2 PageID #:46
VDQFWLRQHGFHQVXUHGVXVSHQGHGGLVEDUUHGRURWKHUZLVHGLVFLSOLQHGE\                                                         x
DQ\FRXUW"                                                                                  <HV                          1R


RULVWKHDSSOLFDQWFXUUHQWO\WKHVXEMHFWRIDQLQYHVWLJDWLRQRIWKH                        <HV                          1R   x
DSSOLFDQW¶VSURIHVVLRQDOFRQGXFW"

WUDQVIHUUHGWRLQDFWLYHVWDWXVYROXQWDULO\ZLWKGUDZQRUUHVLJQHGIURPWKH                 <HV                          1R   x
EDURIDQ\FRXUW"

                                                                                             <HV                          1R   x
GHQLHGDGPLVVLRQWRWKHEDURIDQ\FRXUW"

                                                                                             <HV                          1R    x
KHOGLQFRQWHPSWRIFRXUW"
127(,IWKHDQVZHUWRany RIWKHDERYHTXHVWLRQVLV\HVSOHDVHDWWDFKDEULHIGHVFULSWLRQRIWKHLQFLGHQW V DQGWKHDSSOLFDQW¶VFXUUHQW
VWDWXVEHIRUHDQ\FRXUWRUDQ\DJHQF\WKHUHRIZKHUHGLVFLSOLQDU\VDQFWLRQVZHUHLPSRVHGRUZKHUHDQLQYHVWLJDWLRQRULQYHVWLJDWLRQV
RIWKHDSSOLFDQW¶VFRQGXFWPD\KDYHEHHQLQVWLWXWHG

,KDYHUHDGWKH5XOHVRI3URIHVVLRQDO&RQGXFWIRUWKH1RUWKHUQ'LVWULFWRI,OOLQRLVDQGWKH6WDQGDUGVIRU3URIHVVLRQDO&RQGXFWZLWKLQ
WKH6HYHQWK)HGHUDO-XGLFLDO&LUFXLWDQGZLOOIDLWKIXOO\DGKHUHWRWKHP,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQG
FRUUHFW


04/23/2020                                                    6

                   'DWH                                                  (OHFWURQLF6LJQDWXUHRI$SSOLFDQW

                               /DVW1DPH                                   )LUVW1DPH                                          0LGGOH1DPH,QLWLDO
$SSOLFDQW¶V1DPH
                              Kernisky                                     Allison
$SSOLFDQW¶V/DZ)LUP
                              Holland & Knight, LLP
                               6WUHHW$GGUHVV                                                                                   5RRP6XLWH1XPEHU
$SSOLFDQW¶V$GGUHVV
                              701 Brickell Avenue                                                                                3300
                                                                                              :RUN3KRQH1XPEHU
                               &LW\                         6WDWH         =,3&RGH         305-349-2175


                              Miami                         FL             33131              (PDLO$GGUHVV
                                                                                              allison.kernisky@hklaw.com


 7KHSURKDFYLFHDGPLVVLRQIHHLVDQGVKDOOEHSDLGWRWKH&OHUN1RDGPLVVLRQXQGHU5XOHLVHIIHFWLYHXQWLOVXFK
WLPHDVWKHIHHKDVEHHQSDLG 


127( $WWRUQH\VVHHNLQJWRDSSHDUSURKDFYLFHPD\ZLVKWRFRQVLGHUILOLQJDSHWLWLRQIRUDGPLVVLRQWRWKHJHQHUDOEDURIWKLV&RXUW7KH
       IHHIRUDGPLVVLRQWRWKH*HQHUDO%DULV7KHIHHIRUSURKDFYLFHDGPLVVLRQLV$GPLVVLRQWRWKHJHQHUDOEDU
       SHUPLWV DQ DWWRUQH\ WR SUDFWLFH EHIRUH WKLV &RXUW 3UR KDF YLFH DGPLVVLRQ HQWLWOHV DQ DWWRUQH\ WR DSSHDU LQ D SDUWLFXODU FDVH
       RQO\$SSOLFDWLRQIRUVXFKDGPLVVLRQPXVWEHPDGHLQHDFKFDVHDQGWKHDGPLVVLRQIHHPXVWEHSDLGLQHDFKFDVH




          5HY
